EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seth Kim on 7/29/2021.

The application has been amended as follows: 

1.    (Currently Amended) A touch display device comprising: 
a first substrate;
a display panel comprising a first electrode and a second electrode disposed on the first substrate, and a light-emitting layer located between the first electrode and the second electrode; 
an encapsulation layer disposed on the second electrode of the display panel; 
a first touch electrode unit disposed on the encapsulation layer and extending in one of a first direction and a second direction intersecting with the first direction; 
a first passivation layer disposed on the first touch electrode unit; 
a second substrate disposed on the first passivation layer; and
a second touch electrode unit disposed on the second substrate and extending in a remaining one of the first direction and the second direction
wherein the first substrate is a plastic substrate and the second substrate is a film, wherein an adhesive layer is located between the first passivation layer and the second substrate.
directly bonded to each other by the adhesive layer, and
wherein the encapsulation layer includes at least one organic layer and at least one inorganic layer that are alternately laminated.

Claims 2-9 (Original)

10.    (Currently Amended) A touch electrode film comprising:
a first substrate having a display panel;
a second substrate bonded coupled to the first substrate by an adhesive layer; an encapsulation layer disposed on the display panel;
a first touch electrode unit disposed on the encapsulation layer and extending in one of a first direction and a second direction intersecting with the first direction;
a second touch electrode unit disposed on the second substrate and extending in a remaining one of the first direction and the second direction;
a first touch pad unit disposed on the encapsulation layer and connected to a touch
driving circuit;
a second touch pad unit disposed on the second substrate and located on the same side surface as the first touch pad unit in the first substrate in one of the first direction and the second direction and connected to the touch driving circuit; and
a second touch line unit disposed on the second substrate, electrically connected to the second touch electrode unit, and connected to the touch driving circuit through the second touch pad unit,
wherein the first substrate is a plastic substrate and the second substrate is a film, wherein an adhesive layer is located between a first passivation layer and the second substrate.
directly bonded to each other by the adhesive layer, and
wherein the encapsulation layer includes at least one organic layer and at least one inorganic layer that are alternately laminated.

Claims 11-13 (Original)

14.    (Currently Amended) A method of manufacturing a touch display device, the method comprising:
forming a display panel comprising first and second electrodes disposed on a first substrate and a light-emitting layer located between the first electrode and the second electrode; forming an encapsulation layer on the second electrode of the display panel; forming a first touch electrode unit extending in one of a first direction and a second direction intersecting with the first direction on the encapsulation layer; forming a first passivation layer on the first touch electrode unit;
forming a second touch electrode unit extending on a second substrate in a remaining one of the first direction and the second direction; and
bonding the first passivation layer and the second substrate directly to each other by an adhesive layer,
wherein the first substrate is a plastic substrate and the second substrate is a film,
wherein the adhesive layer is located between the first passivation layer and the second substrate, and
wherein the encapsulation layer includes at least one organic layer and at least one inorganic layer that are alternately laminated.




REASONS FOR ALLOWANCE

Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, nor teach, nor suggest the touch display device having the following features described in claim 1 and similarly in independent claims 10 and 14:
a first passivation layer disposed on the first touch electrode unit; 
a second substrate disposed on the first passivation layer; and
a second touch electrode unit disposed on the second substrate and extending in a remaining one of the first direction and the second direction
wherein the first substrate is a plastic substrate and the second substrate is a film, wherein an adhesive layer is located between the first passivation layer and the second substrate.
wherein the first passivation layer and the second substrate are directly bonded to each other by the adhesive layer


These arrangements provide that a distance between a display panel and a touch electrode can be sufficiently reduced so that performance can be improved by reducing a parasitic capacitance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625